Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Inami (Japanese Pub. No. JP 2008181017 A) discloses a semiconductor apparatus (Inami, imaging device 10, Figure 2) comprising:
a video input interface structured to receive video data in a normal state (Inami, playback mode) (Inami, When creating display data, first, image data to be displayed on the display unit 34 from the imaging unit 24 or the external memory 38 (hereinafter referred to as main image data) is acquired and temporarily stored in the memory 20. Figure 1, ¶ [0043]) (Inami, the image data stored in the external memory 38 is read and decompressed by the image processing unit 30, and display image data is created and output to the display unit 34. Figure 2, ¶ [0041]);
memory (Inami, memory 20, Figure 1);
a control input interface structured, in a setup state (Inami, operation mode, ¶ [0055]), to receive a plurality of items of compressed image data (Inami, OSD data is run-length-compressed for each horizontal line and stored, so that when generating display data by expanding pixel information, Figure 1, ¶ [0058]), and to store the compressed image data in the memory  (Inami, The OSD data is run-; and
a decoder (Inami, image processing unit 30, Figure 2) structured, in the normal state (Inami, playback mode), to read from the memory one item that corresponds to an instruction signal from among the plurality of items of compressed image data, and to decode the compressed image data thus read, so as to reproduce original graphics data before compression (Inami, the image data stored in the external memory 38 is read and decompressed by the image processing unit 30, and display image data is created and output to the display unit 34. As a result, the image in the external memory 38 is displayed on the display unit 34. Figure 2, ¶ [0041]); and
a multiplexer (Inami, multiplication circuits 58 and adding circuit 60, Figure 1) structured to superimpose the graphics data on the video data (Inami, The pixel information of the OSD data is separated into a superposition coefficient (A) and a color code in the expansion processing circuit 52. Here, the overlay coefficient (A) is a coefficient indicating the transparency of the OSD data when displaying the OSD data and the main image data in a superimposed manner. ¶ [0051]) (Inami, The display OSD data is multiplied by the coefficient (A) in the multiplication circuit 58B and input to the addition circuit 60. The main image data is multiplied by a coefficient (1-A) in the multiplication circuit 58A and input to the addition circuit 60. The display OSD data multiplied by the coefficients (A) and (1-A) and the main image data are added by the adding circuit 60. Thereby, display data for image output on the display unit 34 is generated. Figure 1, ¶ [0053]),
wherein the compressed image data is generated by compressing the graphics data using a run-length compression method (Inami, run-length compression processing is performed. Thereby, as shown in FIG. 4, pixel information including the color code of the pixel and length information including the length are generated for each horizontal line. ¶ [0044]),
wherein the compressed image data includes at least one item of segment data, As shown in figure 4 of Inami, the compressed data includes segmented image data.
wherein each segment data represents a same-color segment comprising consecutive pixels having the same color (Inami, In FIG. 4, the numbers in the block of pixel information are color codes. The number in the length information block indicates the length, and is zero when one pixel of that color is not continuous. Figure 4, ¶ [0044]). As shown in figure 4 of Inami, consecutive pixels have the same color as indicated by the shaded boxes wherein the number indicates the additional pixels with that color as shown in figure 3.
Inami continues to teach horizontal lines with the same color arrangements (Inami, in FIG. 19, the horizontal lines in the first to third lines and the horizontal lines in the fourth and fifth lines have the same color arrangement… In the present embodiment, as shown in FIG. 20, when horizontal lines are repeated, length information including data of the number of horizontal line repetitions is generated. Figures 19 and 20, ¶ [0083]).
 wherein the same-color segment extends over multiple lines for consecutive pixels representing the same color over the multiple lines.
In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 3-13, these claims are allowable as they depend upon allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691